Exhibit 10.3


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT is made and entered into as of the 21st day of
January, 2014 (the “Agreement”), by and between THOMPSON DESIGNS, INC., a Nevada
corporation (the “Company”), and Anja Krammer (the “Executive”), (collectively
the “Parties”).


WITNESSETH:
 
WHEREAS, Executive has represented that she has the experience, background and
expertise necessary to enable her to be the Company’s President; and
 
WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Executive as its President, and
Executive wishes to be so employed, in each case, upon the terms hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:


1.     DEFINITIONS.  As used herein, the following terms shall have the
following meanings:
 
1.1         “Affiliate” means any Person controlling, controlled by or under
common control with the Company.
 
1.2         “Board” means the Board of Directors of the Company.
 
1.3         “Change of Control” means the occurrence of any of the following:
 
  1.3.1   An acquisition of any common stock or other voting securities of the
Company entitled to vote generally for the election of directors (the "Voting
Securities") by any "Person" or "Group" (as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person
or Group, as the case may be, has "Beneficial Ownership" (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the then
outstanding shares of common stock or the combined voting power of the Company's
then outstanding Voting Securities; provided, however, that in determining
whether a Change of Control has occurred, shares of common stock or Voting
Securities that are acquired in a Non-Control Acquisition (as defined below)
shall not constitute an acquisition which would cause a Change of Control.
"Non-Control Acquisition" shall mean an acquisition by (i) the Company, (ii) any
subsidiary of the Company (“Subsidiary”) or (iii) any employee benefit plan
maintained by the Company or any Subsidiary, including a trust forming part of
any such plan (an "Employee Benefit Plan");


 
 

--------------------------------------------------------------------------------

 
 
  1.3.2   The consummation of:


 1.3.2.1 a merger, consolidation or reorganization involving the Company or any
Subsidiary, unless the merger, consolidation or reorganization is a Non-Control
Transaction. "Non-Control Transaction" shall mean a merger, consolidation or
reorganization of the Company or any Subsidiary where:


1.3.2.1.1 the shareholders of the Company immediately prior to the merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the "Surviving
Corporation") in substantially the same proportion as their ownership of the
common stock or Voting Securities, as the case may be, immediately prior to the
merger, consolidation or reorganization,


1.3.2.1.2 the individuals who were members of the Incumbent Board of directors
immediately prior to the execution of the agreement providing for the merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially owning, directly or indirectly, a majority of the voting securities
of the Surviving Corporation, and


1.3.2.1.3 no Person or Group, other than (1) the Company, (2) any Subsidiary,
(3) any Employee Benefit Plan or (4) any other Person or Group who, immediately
prior to the merger, consolidation or reorganization, had Beneficial Ownership
of not less than 20% of the then outstanding Voting Securities or common stock,
has Beneficial Ownership of 20% or more of the combined voting power of the
Surviving Corporation's then outstanding voting securities or common stock;


1.3.2.2 a complete liquidation or dissolution of the Company; or


1.3.2.3 the sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred solely because any Person or Group (the "Subject Person") acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
Voting Securities or common stock of the Company as a result of an acquisition
of Voting Securities or common stock by the Company which, by reducing the
number of shares of Voting Securities or common stock then outstanding,
increases the proportional number of shares beneficially owned by the Subject
Person; provided, however, that if a Change of Control would have occurred (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities or common stock by the Company, and after such acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
shares of Voting Securities or common stock, which increases the percentage of
the then outstanding shares of Voting Securities or common stock beneficially
owned by the Subject Person, then a Change of Control shall be deemed to have
occurred.


1.4         "Code" means the Internal Revenue Code of 1986, as amended.
 
1.5         “Common Stock” means the Company’s common stock, par value $.001 per
share.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6         “Cause” means (i) conviction of any crime whether or not committed
in the course of his employment by the Company; (ii) Executive’s refusal to
carry out resolutions of the Board which are consistent with Executive’s role as
President; or (iii) the breach of any representation, warranty or agreement
between Executive and Company.
 
1.7         “Date of Termination” means (a) in the case of a termination for
which a Notice of Termination (as hereinafter defined in Section 5.3) is
required, 15 days from the date of actual receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be, and (b) in all
other cases, the actual date on which the Executive’s employment terminates
during the Term of Employment (as hereinafter defined in Section 3) (it being
understood that nothing contained in this definition of “Date of Termination”
shall affect any of the cure rights provided to the Executive or the Company in
this Agreement).
 
1.8         “Disability” means Executive’s inability to render, for a period of
three consecutive months, services hereunder due to his physical or mental
incapacity.
 
1.9         “Effective Date” means the date hereof.
 
1.10       "Good Reason" means a reduction by the Company in Executive’s base
compensation (base salary and target bonus) as in effect immediately prior to
such reduction.
 
1.11       “Person(s)” means any individual or entity of any kind or nature,
including any other person as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, and as used in Sections 13(d) and 14(d) thereof.
 
1.12       “Prospective Customer” shall mean any Person which has either (a)
entered into a nondisclosure agreement with the Company or any Company
subsidiary or Affiliate or (b) has within the preceding 12 months received a
currently pending and not rejected written proposal in reasonable detail from
the Company or any of the Company’s subsidiary or Affiliate.
 
1.13       "Separation from Service" or "Separates from Service" means a
termination of employment with the Company that the Company determines is a
Separation from Service in accordance with Section 409A of the Code.
 
1.14       "Severance Payment" means the payment of severance compensation as
provided in Section 7 of this Agreement.
 
2.     EMPLOYMENT.
 
2.1         Agreement to Employ. Effective as of the Effective Date, the Company
hereby agrees to employ Executive, and Executive hereby agrees to serve, subject
to the provisions of this Agreement, as an officer and executive of the Company.
 
2.2         Duties and Schedule. Executive shall serve as the Company’s
President and shall have such responsibilities as designated by the Board that
are not inconsistent with applicable laws, regulations and rules.  Executive
shall report directly to the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
3.     TERM OF EMPLOYMENT. Unless Executive’s employment shall sooner terminate
pursuant to Section 5, the Company shall employ Executive for a term commencing
on the Effective Date and ending on the fourth anniversary thereof (the “Term”).
The Term shall automatically renew for an additional year unless either Party
provides notice to the other that the Term shall not continue within 30 days
prior to the end of the prior Term. The period during which Executive is
employed pursuant to this Agreement shall be referred to as the “Term” or the
“Term of Employment.”
 
4.     COMPENSATION.
 
4.1         Salary and Bonus. Executive’s salary during the Term shall be a
gross amount of US$250,000 per annum or such other higher rate as the Board of
Directors may determine from time to time (the “Salary”), payable monthly in
arrears from the Effective Date. Subject to Section 9.5, the Executive shall be
responsible for paying all applicable taxes on his Salary. The Executive shall
be entitled to an annual bonus if performance targets are met at the discretion
of the Board of the Directors.
 
4.2         Vacation. Executive shall be entitled to twenty (20) days of paid
vacation per year taken at such times so as to not materially impede his duties
hereunder. Vacation days that are not taken in the current year may be carried
over into future years.  Sick leaves shall be consistent with the Company’s
standard policies and applicable U.S. law.  Executive should be entitled to
standard U.S. government holidays in addition to vacation or sick leaves.
 
4.3         Business Expenses. Executive shall be reimbursed by the Company for
all ordinary and necessary expenses incurred by Executive in the performance of
his duties hereunder on behalf of the Company subject to the approval by the
Board of Directors.
 
5.     TERMINATION.
 
5.1         Termination Due to Death or Disability.
 
  5.1.1     Death. This Agreement shall terminate immediately upon the death of
Executive.  Upon Executive’s death, Executive’s estate or Executive’s legal
representative, as the case may be, shall be entitled to Executive’s accrued and
unpaid Salary and vacation as of the date of Executive’s death, plus all other
compensation and benefits that were vested through the date of Executive’s
death.
 
  5.1.2     Disability. In the event of Executive’s Disability, this Agreement
shall terminate and Executive shall be entitled to (a) accrued and unpaid
vacation through the first date that a Disability is determined; and (b) all
other compensation and benefits that were vested through the first date that a
Disability has been determined.
 
5.2         Termination.  Both the Company and the Executive may terminate the
employment hereunder by delivery of written notice to the other party at least
fifteen (15) days prior to termination date or with a shorter notice period if
agreed upon by the Parties provided, however, that in the event of a breach of
this Agreement by the Executive or an event which would constitute “Cause,” the
Company may immediately terminate this Agreement upon written notice with no
waiting period. Upon the effective date of termination under this Section 5.2,
Executive shall be entitled to all compensation that was vested through such
effective date.
 
 
4

--------------------------------------------------------------------------------

 
 
 5.3        Notice of Termination.  Any termination of the Executive’s
employment by the Company or the Executive shall be communicated by a notice in
accordance with Section 9.4 of this Agreement (the “Notice of Termination”).
 
 5.4        Payment. Except as otherwise provided in this Agreement, any
payments to which the Executive shall be entitled under this Section 5,
including, without limitation, any economic equivalent of any benefit, shall be
made as promptly as possible following the Date of Termination, but in no event
more than 30 days after the Date of Termination.  If the amount of any payment
due to the Executive cannot be finally determined within 30 days after the Date
of Termination, such amount shall be reasonably estimated on a good faith basis
by the Company and the estimated amount shall be paid no later than thirty (30)
days after such Date of Termination.  As soon as practicable thereafter, the
final determination of the amount due shall be made and any adjustment requiring
a payment to Executive shall be made as promptly as practicable.  The payment of
any amounts under this Section 5 shall not affect Executive’s rights to receive
any workers’ compensation benefits.
 
6.      EXECUTIVE’S REPRESENTATIONS. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, and (ii) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its
terms.  Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
 
7.      COMPENSATION UPON SEPARATION FROM SERVICE FOLLOWING A CHANGE OF CONTROL.
If Executive Separates from Service on account of (i) an involuntary termination
or (ii) a voluntary termination for Good Reason, within twelve (12) months after
a Change in Control, then subject to (x) Executive’s signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company and (y) Sections 7.4 and 7.5 below:
 
 7.1        Executive will be entitled to a Severance Payment in an amount
computed as follows:
 
  7.1.1     A lump sum payment, paid in accordance with subsection 7.3 below,
equal to four (4) times the Executive’s Annual Compensation; plus
 
  7.1.2     The same Company-paid health and group-term life insurance benefits
as were provided to Executive and his family under plans of the Company as of
the Change of Control for a total of twenty-four (24) months, provided that all
payments be made prior to December 31 of the second year following the year in
which Executive Separates from Service. Notwithstanding the foregoing, the
Company may, at its option, satisfy any requirement that the Company provide
coverage under any plan by instead providing coverage under a separate plan or
plans providing coverage that is no less favorable.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2         The Company agrees that, in addition to the payments provided under
Section 7.1, all outstanding unvested stock options, restricted stock,
performance shares and stock appreciation rights previously granted to Executive
under any Company equity or long-term incentive plan or program (a "Company
Incentive Plan") (including any stock options, restricted stock, performance
shares and stock appreciation rights assumed by the Company in connection with
its acquisition of another entity) or otherwise shall immediately be 100% vested
upon such Separation from Service. Notwithstanding anything to the contrary
contained therein, Executive shall be entitled to exercise any stock options or
stock appreciation rights until the expiration of three months following his
Separation from Service (or until such later date as may be applicable under the
terms of the award agreement governing the stock option or stock appreciation
right upon termination of employment), subject to the maximum full term of the
stock option or stock appreciation right. In addition, the Company agrees that
all restricted stock units, performance-based restricted stock units, and
long-term incentive cash programs ("Long-Term Incentives") previously granted to
Executive under any Company Incentive Plan shall immediately be 100% vested upon
such Separation from Service. However, the issuance or payment of such
restricted stock units, performance-based restricted stock units or long-term
incentives shall be governed by Executive’s applicable grant or award agreement.
Notwithstanding the immediately preceding sentence, in no event will the 100%
vesting apply to restricted stock units, performance-based restricted stock
units or long-term incentives if the 100% vesting would cause adverse tax
consequences under Code Sec. 409A.
 
7.3         All payments made to Executive under subsection 7.1 shall be made as
soon as administratively practicable following the six-month anniversary of the
date of his Separation from Service, provided that no Severance Payment shall be
made to Executive if the separation agreement and release of claims referenced
above have not become effective as of the six-month anniversary of the date of
your Separation from Service. Notwithstanding anything contained in subsections
7.1 and 7.2 above, the Company shall have no obligation to make any payment or
offer any benefits to Executive under this Section 7 if Executive Separates from
Service prior to a Change in Control or if he Separates from Service within
twelve (12) months after a Change in Control for Cause, death, Disability,
retirement or voluntary resignation other than for Good Reason or if he
Separates from Service for any reason after twelve (12) months following a
Change in Control.
 
7.4         Parachute Payments. In the event that any payment or benefit
received or to be received by Executive in connection with his Separation from
Service with the Company (collectively, the "Severance Parachute Payments")
would (i) constitute a parachute payment within the meaning of Section 280G of
the Code or any similar or successor provision to 280G and (ii) but for this
Section 7.4, be subject to the excise tax imposed by Section 4999 of the Code or
any similar or successor provision to Section 4999 (the "Excise Tax"), then such
Severance Parachute Payments shall be reduced to the largest amount which would
result in no portion of the Severance Parachute Payments being subject to the
Excise Tax. In the event any reduction of benefits is required pursuant to this
Agreement, Executive shall be allowed to choose which benefits hereunder are
reduced (e.g., reduction first from the Severance Payment, then from the vesting
acceleration). Any determination as to whether a reduction is required under
this Agreement and as to the amount of such reduction shall be made in writing
by the independent public accountants appointed for this purpose by the Company
(the "Accountants") prior to, or immediately following, the Change of Control,
whose determinations shall be conclusive and binding upon Executive and the
Company for all purposes. If the Internal Revenue Service (the "IRS") determines
that the Severance Parachute Payments are subject to the Excise Tax, then the
Company or any related corporation, as their exclusive remedy, shall seek to
enforce the provisions of Section 7.5 hereof. Such enforcement of Section 7.5
below shall be the only remedy, under any and all applicable state and federal
laws or otherwise, for Executive’s failure to reduce the Severance Parachute
Payments so that no portion thereof is subject to the Excise Tax. The Company or
related corporation shall reduce the Severance Parachute Payments in accordance
with this Section 7.4 only upon written notice by the Accountants indicating the
amount of such reduction, if any. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
7.5         Remedy. If, notwithstanding the reduction described in Section 7.4
hereof, the IRS determines that Executive is liable for the Excise Tax as a
result of the receipt of a Severance Parachute Payment, then Executive shall,
subject to the provisions of this Agreement, be obligated to pay to the Company
(the "Repayment Obligation") an amount of money equal to the Repayment Amount
(defined below). The "Repayment Amount" with respect to the Severance Parachute
Payments shall be the smallest such amount, if any, as shall be required to be
paid to the Company so that Executive’s net proceeds with respect to any
Severance Parachute Payments (after taking into account the payment of the
Excise Tax imposed on such Severance Parachute Payments) shall be maximized.
Notwithstanding the foregoing, the Repayment Amount with respect to the
Severance Parachute Payments shall be zero if a Repayment Amount of more than
zero would not eliminate the Excise Tax imposed on such Severance Parachute
Payment. If the Excise Tax is not eliminated through the performance of the
Repayment Obligation, Executive shall pay the Excise Tax. The Repayment
Obligation shall be performed within thirty (30) days of either (i) Executive
entering into a binding agreement with the IRS as to the amount of his Excise
Tax liability or (ii) a final determination by the IRS or a decision by a court
of competent jurisdiction requiring Executive to pay the Excise Tax with respect
to the Severance Parachute Payments from which no appeal is available or is
timely taken.
 
7.6         No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in Section 7.1 hereof by seeking other
employment or otherwise, nor shall the amount of such payment be reduced by
reason of compensation or other income he receives for services rendered after
his Separation from Service from the Company.
 
7.7         Exclusive Remedy. In the event of Executive’s Separation from
Service on account of an involuntary termination without Cause or a voluntary
termination for Good Reason within twelve (12) months following a Change of
Control, the provisions of Section 7.1 are intended to be and are exclusive and
in lieu of any other rights or remedies to which Executive or the Company may
otherwise be entitled (including any contrary provisions contained herein),
whether at law, tort or contract, in equity, or under this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
8.     NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.
 
8.1         Trade Secrets.   Executive acknowledges that his employment position
with the Company is one of trust and confidence. Executive further understands
and acknowledges that, during the course of Executive's employment with the
Company, Executive will be entrusted with access to certain confidential
information, specialized knowledge and trade secrets which belong to the
Company, or its subsidiaries, including, but not limited to, their methods of
operation and developing customer base, its manner of cultivating customer
relations, its practices and preferences, current and future market strategies,
formulas, patterns, patents, devices, secret inventions, processes, compilations
of information, records, and customer lists, all of which are regularly used in
the operation of their business and which Executive acknowledges have been
acquired, learned and developed by them only through the expenditure of
substantial sums of money, time and effort, which are not readily ascertainable,
and which are discoverable only with substantial effort, and which thus are the
confidential and the exclusive property of the Company and its subsidiaries
(hereinafter “Trade Secrets”). Executive covenants and agrees to use his best
efforts and utmost diligence to protect those Trade Secrets from disclosure to
third parties.  Executive further acknowledges that, absent the protections
afforded the Company and its subsidiaries in Section 8, Executive would not be
entrusted with any of such Trade Secrets. Accordingly, Executive agrees and
covenants (which agreement and covenant shall survive the termination of this
Agreement regardless of the reason) as follows:
 
  8.1.1    Executive will at no time take any action or make any statement that
will disparage or discredit the Company, any of its subsidiaries or their
products or services;
 
  8.1.2    During the period of Executive's employment with the Company and for
60 months immediately following the termination of such employment, Executive
will not disclose or reveal to any person, firm or corporation other than in
connection with the business of the Company and its subsidiaries or as may be
required by law, any Trade Secret used or useable by the Company or any of its
subsidiaries, divisions or Affiliates (collectively, the “Companies”) in
connection with their respective businesses, known to Executive as a result of
his employment by the Company, or other relationship with the Companies, and
which is not otherwise publicly available. Executive further agrees that during
the term of this Agreement and at all times thereafter, he will keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by her during the course of his
employment with regard to the financial, business, or other affairs of the
Companies, their respective officers, directors, customers or suppliers which is
not publicly available;
 
  8.1.3    Upon the termination of Executive's employment with the Company,
Executive will return to the Company all documents, customer lists, customer
information, product samples, presentation materials, drawing specifications,
equipment and other materials relating to the business of any of the Companies,
which Executive hereby acknowledges are the sole and exclusive property of the
Companies or any one of them.  Nothing in this Agreement shall prohibit
Executive from retaining, at all times any document relating to his personal
entitlements and obligations, his Rolodex, his personal correspondence files;
and any additional personal property;
 
 
8

--------------------------------------------------------------------------------

 
 
  8.1.4     During the term of the Agreement and, for a period of three (3)
months immediately following the termination of the Executive's employment with
the Company, Executive will not: compete, or participate as a shareholder,
director, officer, partner (limited or general), trustee, holder of a beneficial
interest, employee, agent of or representative in any business competing
directly with the Companies without the prior written consent of the Company,
which may be withheld in the Company’s sole discretion; provided, however, that
nothing contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Executive of less than five percent of any publicly
traded security;
 
  8.1.5     During the term of the Agreement and, for a period of eighteen (18)
months immediately following the termination of the Executive's employment with
the Company, Executive will not:
 
8.1.5.1       solicit or accept competing business from any customer of any of
the Companies or any person or entity known by Executive to be or have been,
during the preceding eighteen (18) months, a customer or Prospective Customer of
any of the Companies without the prior written consent of the Company;
 
8.1.5.2       encourage, request or advise any such customer or Prospective
Customer of any of the Companies to withdraw or cancel any of their business
from or with any of the Companies; or
 
  8.1.6     Executive will not during the period of his employment with the
Company and, subject to the provisions hereof for a period of eighteen (18)
months immediately following the termination of Executive's employment with the
Company,
 
8.1.6.1       conspire with any person employed by any of the Companies with
respect to any of the matters covered by this Section 8;
 
8.1.6.2       encourage, induce or solicit any person employed by any of the
Companies to facilitate Executive's violation of the covenants contained in this
Section 8;
 
8.1.6.3       assist any entity to solicit the employment of any Executive of
any of the Companies; or
 
8.1.6.4       employ or hire any Executive of any of the Companies, or solicit
or induce any such person to join the Executive as a partner, investor,
co-venturer, or otherwise encourage or induce them to terminate their employment
with any of the Companies.
 
8.2         Executive expressly acknowledges that all of the provisions of this
Section 8 of this Agreement have been bargained for and Executive's agreement
hereto is an integral part of the consideration to be rendered by the Executive
which justifies the rate and extent of the compensation provided for hereunder.
 
8.3         Executive acknowledges and agrees that a violation of any one of the
covenants contained in this Section 8 shall cause irreparable injury to the
Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.
 
 
9

--------------------------------------------------------------------------------

 
 
8.4         Successors.
 
  8.4.1     Executive. This Agreement is personal to Executive and, without the
prior express written consent of the Company, shall not be assignable by
Executive, except that Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or a qualified domestic relations
order or in connection with a Disability.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s estate, heirs, beneficiaries,
and/or legal representatives.
 
  8.4.2     The Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
 
8.5         Inventions and Patents. The Company shall be entitled to the sole
benefit and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Executive while he
is in the service of the Company, and all patents for the same. During the Term,
Executive shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Executive shall do all acts reasonably
necessary or required by the Company to give effect to this section.  In all
cases, the Company shall pay all costs and fees associated with such acts by
Executive.
 
9.     MISCELLANEOUS.
 
9.1         Indemnification.  The Company and each of its subsidiaries shall, to
the maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Executive’s employment by the Company, other than any such Losses incurred as a
result of Executive’s negligence or willful misconduct.  The Company shall, or
shall cause a third party to, advance to Executive any expenses, including
attorney’s fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law.  Such costs and
expenses incurred by Executive in defense of any such proceeding shall be paid
by the Company or applicable third party in advance of the final disposition of
such proceeding promptly upon receipt by the Company of (a) written request for
payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Executive is not entitled to be
indemnified by the Company. The Company will provide Executive with coverage
under all director’s and officer’s liability insurance policies which it has in
effect during the Term, with no deductible to Executive.
 
 
10

--------------------------------------------------------------------------------

 
 
9.2         Applicable Law. Except as may be otherwise provided herein, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, applied without reference to principles of conflict of laws.
 
9.3         Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
9.4         Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
  If to the Executive:


      Anja Krammer
 
      ___________________________
      ___________________________
      Telephone:
      E-mail:


  If to the Company:


  Thompson Designs, Inc.
  1098 Hamilton Court
  Menlo Park, California 94025
  Fax: (650) 900-4130


  With a copy to (which shall not constitute notice):


  Ofsink, LLC
  900 Third Avenue, 5th Floor
  New York, New York 10022
  Attn: Darren Ofsink
  Fax: 646-224-9844


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.


9.5         Withholding. The Company may withhold from any amounts payable under
the Agreement, such federal, state and local income, unemployment, social
security and similar employment related taxes and similar employment related
withholdings as shall be required to be withheld pursuant to any applicable law
or regulation.
 
9.6         Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and any such provision which is not valid or
enforceable in whole shall be enforced to the maximum extent permitted by law.
 
 
11

--------------------------------------------------------------------------------

 
 
9.7         Captions. The captions of this Agreement are not part of the
provisions and shall have no force or effect.
 
9.8         Entire Agreement. This Agreement contains the entire agreement among
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
9.9         Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.
 
9.10       Waiver. Either Party's failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
9.11       Joint Efforts/Counterparts. Preparation of this Agreement shall be
deemed to be the joint effort of the parties hereto and shall not be construed
more severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
9.12       Representation by Counsel. Each Party hereby represents that it has
had the opportunity to be represented by legal counsel of its choice in
connection with the negotiation and execution of this Agreement.
 
[Signature page follows]
 
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



EXECUTIVE:
 
THOMPSON DESIGNS, INC.
a Nevada corporation
           
By:
 
Name: Anja Krammer
 
Name:
     
Title:
 


 
13

--------------------------------------------------------------------------------